Citation Nr: 0530245	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1944 until May 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.

These matters were previously before the Board in May 2003 
and July 2004.  On the former occasion, a remand was ordered 
to accomplish additional development.  On the latter 
occasion, the veteran's claims were denied.  The veteran 
appealed the Board's July 2004 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2005 
Order, the Court vacated the July 2004 Board decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).

The issues of entitlement to service connection for stomach 
and skin disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 Board decision, a request to reopen a 
claim of entitlement to service connection for a stomach 
disability was denied.

2.  The evidence added to the record since March 1998, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In a March 1998 Board decision, a request to reopen a 
claim of entitlement to service connection for a skin 
disability was denied.

4.  The evidence added to the record since March 1998, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision denying the veteran's 
request to reopen a claim of entitlement to service 
connection for a stomach disability is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 2002 & Supp. 2005).

2.  The evidence received subsequent to the March 1998 Board 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a stomach 
disability have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159  (2005).

3.  The March 1998 Board decision denying the veteran's 
request to reopen a claim of entitlement to service 
connection for a skin disability is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 2002 & Supp. 2005).

4.  The evidence received subsequent to the March 1998 Board 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a skin 
disability have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With respect to the veteran's request to reopen claims of 
entitlement to service connection for stomach and skin 
disabilities, the instant decision is favorable to the 
veteran.  In view of the Board's disposition in this matter, 
the application of the VCAA is moot as to the question of new 
and material evidence.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to the underlying service connection 
claims, the VCAA will be addressed in the REMAND portion of 
this decision.  

Legal criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim prior to this date, the earlier version of the law, 
as outlined above, remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and peptic or duodenal ulcers become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R.§§ 3.307, 3.309 (2005).

Analysis

I.  New and material evidence- stomach disability

At the outset, the Board notes that, in a March 2004 
supplemental statement of the case, the RO determined that 
new and material evidence had been presented as to the 
veteran's stomach claim.  Thus, the RO proceeded to evaluate 
the issue on the merits.  However, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  In considering this question, 
the Board will briefly review the relevant procedural history 
of the claim. 

In an August 1949 rating action, the RO denied service 
connection for gastroenteritis.  The veteran did not appeal 
that determination and it became final.  See 38 U.S.C.A. 
§ 7105.  Subsequently, the veteran raised numerous requests 
to reopen his claim.  The last final determination on the 
issue was a March 1998 Board decision, which again denied the 
veteran's request to reopen the claim.  At that time, the 
Board determined that newly submitted evidence failed to 
demonstrate a causal relationship between a current stomach 
disability and the veteran's active service. 

The evidence of record at the time of the last final Board 
decision in March 1998 consisted of service medical records, 
private treatment reports and private medical statements.  
Also of record were VA reports of outpatient treatment and 
examination.  Lay statements and transcripts of hearing 
testimony were also affiliated with the record at that time.  

The evidence described above showed that the veteran was 
hospitalized during active duty in March 1946 with complaints 
of abdominal pain for two days duration.  The diagnosis was 
acute gastroenteritis.  A May 1946 separation examination was 
normal, with no disqualifying defects noted.  Following 
service, there was no treatment for a gastrointestinal 
disability until the veteran was diagnosed with a perforated 
duodenal ulcer in 1964.  A March 1986 private medical 
statement written by B. M. D., M.D., related the currently 
diagnosed ulcer to the veteran's active service.  However, 
that letter was not newly submitted at the time of the March 
1998 Board decision.  Rather, such letter was associated with 
the record at the time of an earlier April 1987 Board 
decision, in which Dr. B. M. D."s opinion was found to lack 
probative value.  

The remainder of the post- service medical records, although 
showing treatment for and various diagnoses of stomach 
problems, including a chronic duodenal ulcer or peptic ulcer 
disease, gastritis, and hiatal hernia with esophageal reflux, 
did not show a link to the veteran's period of service or the 
one-year presumptive period for the development of peptic 
ulcer disease.  

Following the March 1998 Board decision, the veteran again 
sought to reopen his claims.  However, that request was 
denied in a March 2000 rating action.  The veteran initiated 
an appeal by submitting a notice of disagreement in March 
2000.  He perfected his appeal with the submission of a VA 
Form 9 in June 2002.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the Board in March 1998 includes private medical 
opinions written by B. M. D., M.D., in July 1999 and written 
by private physician K. O., M.D., in October 2002.  

The aforementioned letters from Dr. B. M. D. and Dr. K. O. 
were not previously of record at the time of the last final 
decision in 1998.  Moreover, such evidence is not found to be 
cumulative or redundant.  In so finding, it is noted that the 
letters written by Dr. B. M. D. and Dr. K. O. addressed the 
question of nexus, which was discussed in earlier 
communications already of record in March 1998.  Indeed, one 
such earlier letter had been written by Dr. B. M. D.  
However, the Court has held that "a medical opinion 
submitted after a final disallowance of a claim, which is 
corroborative of a favorable medical opinion previously 
considered by the Board as part of a final disallowance, can 
serve as new and material evidence."  Bostain v. West 11 
Vet. App. 124, 128 (1998), citing Malloy v. Brown, 9 Vet. 
App. 513, 515-17 (1996).  Thus, in being corroborative of 
earlier submissions, the newly submitted physician's letters 
are not cumulative or redundant and hence they are "new" as 
contemplated under 38 C.F.R. § 3.156(a).  

In addition to being new, the physician's letters discussed 
above are also found to be material under 38 C.F.R. 
§ 3.156(a), as they very clearly support the veteran's 
contention that his current stomach disorder is causally 
related to service.  As such, those letters bear directly and 
substantially on the matter under consideration (i.e., that 
of nexus) and are so significant, either by themselves or 
with other evidence, that they must be considered in order to 
fairly decide the claim.  

Based on the foregoing, it is concluded that the veteran has 
presented new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a stomach 
disability.  To this extent, then, the claim is granted.  

II.  New and material evidence- skin disability

Service connection for a skin disability was initially 
considered by the RO in an April 1983 decision.  At that 
time, the claim was denied.  The veteran initiated an appeal, 
culminating in a Board denial in August 1984.  Subsequent to 
that determination, the veteran sought to reopen his claim on 
numerous occasions.  
The last final determination on the issue was a March 1998 
Board decision, which again denied the veteran's request to 
reopen the claim.  

The evidence of record relevant to the skin claim at the time 
of the last final Board decision in March 1998 consisted of 
service medical records, VA post-service treatment and 
hospitalization reports, a statement written by a VA 
physician, and a private medical statement.  Additionally, 
the evidence then of record included a lay statement from the 
veteran's sister, as well as his own statements, to include 
testimony given before the RO in September 1986.  

The above evidence failed to establish any treatment or 
complaints of a skin condition during service.  The February 
1985 letter from Z. A. B., M.D., indicated that the veteran 
had a persistent recurrent fungal infection between 1964 and 
1970.  
The August 1996 VA letter noted treatment since 1982 for 
seborrheic dermatitis, actinic keratosis and squamous and 
basal cell carcinomas.  The veteran claimed his lesions began 
during service.  Regarding further diagnoses, an August 1984 
VA report indicated actinic keratosis and tinea cruris.  

The Board in March 1998 determined that the evidence 
submitted since the April 1987 final determination did not 
constitute new and material evidence.  That decision is 
final.  38 U.S.C.A. § 7105.

Following the March 1998 Board decision, the veteran again 
sought to reopen his claim.  However, that request was denied 
in a March 2000 rating action.  The veteran initiated an 
appeal by submitting a notice of disagreement in March 2000.  
He perfected his appeal with the submission of a VA Form 9 in 
June 2002.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the newly 
submitted evidence includes a February 2001 letter from a VA 
Dermatologist.  Such letter was not previously of record.  
Moreover, insomuch as that communication provides a nexus 
opinion, it is not cumulative or redundant of earlier 
evidence associated with the claims file at the time of the 
last final decisionin March 1998.  For these reasons, the 
February 2001 correspondence is found to be new as 
contemplated under 38 C.F.R. § 3.156(a).  

In addition to being new, the February 2001 letter written by 
the VA Dermatologist is also found to be material under 
38 C.F.R. § 3.156(a), as it supports the veteran's contention 
that his current skin disorder is causally related to 
service.  As such, that letter bears directly and 
substantially on the matter under consideration (i.e., that 
of nexus) and is so significant, either by itself or with 
other evidence, that it must be considered in order to fairly 
decide the claim.  

Based on the foregoing, it is concluded that the veteran has 
presented new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a skin 
disability.  To this extent, then, the claim is granted.  


ORDER

New and material evidence having been received, the veteran's 
request to reopen a claim of entitlement to service 
connection for a stomach disability is granted.

New and material evidence having been received, the veteran's 
request to reopen a claim of entitlement to service 
connection for a skin disability is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


